DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/11/2022 has been entered. Claims 1-17 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 103 rejection previously set forth in the Non-Final Office Action mailed 04/26/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, US Pub. No. 2006/0273980A1 in view of Guzzini, CN Pub. No. 1845383B.
Regarding claim 1, Chan discloses a bendable antenna, adapted to connect a cable (fig. 1: antenna 10), comprising:
an antenna body (Fig. 2: antenna housing 30);
a connection base, connected to the antenna body (Fig. 2 below, para [0023]: end 31);
a first pivot base, connected to the connection base (Fig. 2 below: connector 20), wherein the first pivot base comprises a first recess (Fig. 3, para [0022], line 5: opening 24);
a second pivot base, pivoting on the first pivot base (Fig. 1, para [0021], line 1-5: coupler 11 pivotally coupled to connector 20).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st pivot base)][AltContent: textbox (2nd pivot base)][AltContent: oval][AltContent: oval][AltContent: textbox (Connection base)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    422
    658
    media_image1.png
    Greyscale

	
Chan does not disclose a first elastic element, disposed in the first recess of the first pivot base, wherein the first elastic element is telescoped on the cable; and
a first restriction structure, connected to the connection base, wherein the first restriction structure abuts and directly pushes the first elastic element to restrict the first elastic element in the first recess.
Guzzini discloses a first elastic element, disposed in the first recess of the first pivot base (Fig. 3-4: the rubber sealing element 15, 15’ is disposed inside the cavity of the connector housing 12,12’), wherein the first elastic element is telescoped on the cable (Fig. 3: sealing member 15 is telescopes on conductor 11); and
a first restriction structure, connected to the connection base (Fig. 3: the inner surfaces of the ring nut 14-the colored part in fig. 3 below, connected to fasting ring nut 14), wherein the first restriction structure abuts and directly pushes the first elastic element to restrict the first elastic element in the first recess (Fig. 3, Description, page 3, para 8: the inside of the fastening ring nut, i.e. the restriction structure abuts the rubber sealing structure 15’ at the cylindrical extension 23 and the tightening ring nut 14 will push the sealing portion 15 into the reduced portion 21, see Description page 3, para 2).
[AltContent: textbox (Restriction structure)]
[AltContent: arrow][AltContent: textbox (Cylindrical extension 23)]
[AltContent: arrow]
[AltContent: textbox (Fig. 4)][AltContent: textbox (Fig. 3)] 
    PNG
    media_image2.png
    521
    342
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    513
    348
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the elastic element and the restriction structure as taught in Guzzini to the antenna as taught in Chan for the purpose of preventing water getting into the connector (Guzzini, page 2, para 3).
Regarding claim 10, Chan discloses a wireless transmission device, comprising:
a device body (Fig. 1: device 80);
a connector, connected to the device body (Fig. 1: connector connected between device 80 and coupler 11);
a cable (Fig. 5, Para [0021], line 9-11: protective tube 88 for storing or receiving electric cables, not shown); and
a bendable antenna (Fig. 1: antenna device 10), comprising:
an antenna body (Fig. 2: antenna housing 30);
a connection base, connected to the antenna body (Fig. 2 above, para [0023]: end 31);
a first pivot base, connected to the connection base (Fig. 2 above: connector 20 connected to end 31, see fig. 4), wherein the first pivot base comprises a first recess (Fig. 3, para [0022], line 5: opening 24);
a second pivot base, pivoting on the first pivot base (Fig. 1, para [0021], line 1-5: coupler 11 pivotally coupled to connector 20), wherein the second pivot base is connected to the connector (Fig. 1: coupler 11 connected to the connector).
Chan does not disclose a first elastic element, disposed in the first recess of the first pivot base, wherein the first elastic element is telescoped on the cable; and a first restriction structure, connected to the connection base, wherein the first restriction structure abuts and directly pushes the first elastic element to restrict the first elastic element in the first recess.
Guzzini discloses a first elastic element, disposed in the first recess of the first pivot base (Fig. 3-4: the rubber sealing element 15, 15’ is disposed inside the cavity of the connector housing 12,12’), wherein the first elastic element is telescoped on the cable (Fig. 3: sealing member 15 is telescopes on conductor 11); and
a first restriction structure, connected to the connection base (Fig. 3: the opening of the ring nut 14-the colored part in fig. 3 below, connected to fasting ring nut 14), wherein the first restriction structure abuts and directly pushes the first elastic element to restrict the first elastic element in the first recess (Fig. 3, Description, page 3, para 8: the inside of the fastening ring nut, i.e. the restriction structure abuts the rubber sealing structure 15’ at the cylindrical extension 23 and the tightening ring nut 14 will push the sealing portion 15 into the reduced portion 21, see Description page 3, para 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the elastic element and the restriction structure as taught in Guzzini to the antenna as taught in Chan for the purpose of preventing water getting into the connector (Guzzini, page 2, para 3).

Claims 2-3, 6, 8-9, 11-12, 15 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, Guzzini as applied to claim 1 and claim 10 above and further in view of Collins et al, US Patent No. 3,567,843 (hereinafter Collins).
Regarding claim 2, Chan discloses the first recess comprises a first open end and a second open end, the first open end faces the connection base, the second open end faces the second pivot base, the first open end has a first end diameter, the second open end has a second end diameter, the first end diameter is greater than the second end diameter (Fig. 2-3: the end of the first opening 24 facing the connection base 31, the end of the second opening 23 facing the second pivot 11, the diameter of the opening 24 is greater than the diameter of the opening 23).

    PNG
    media_image4.png
    576
    661
    media_image4.png
    Greyscale

Chan does not disclose the first elastic element is cone-shaped, and the first elastic element is embedded into the first recess.
Guzzini discloses the first elastic element is embedded into the first recess (Fig. 3-4: the rubber sealing element 15, 15’ is disposed inside the cavity of the connector housing 12,12’).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the first elastic element in the recess as taught in Guzzini into the connector as taught in Chan for the purpose of preventing water getting into the connector (Guzzini, page 2, para 3).
Chan and Guzzini do not disclose the first elastic element is cone-shaped.
Collins discloses the first elastic element is cone-shaped (Fig. 1 below, col. 4, line 5-9: resilient grommet 13 having a conical outer surface).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cone-shaped grommet as taught in Collins to the antenna connector as taught by Chan and Guzzini for the purpose of improving the watertight seal when the forces on the surfaces is radially inward (Collins, col. 2, line 59-62).

    PNG
    media_image5.png
    617
    793
    media_image5.png
    Greyscale

Regarding claim 3, Chan does not disclose the first restriction structure is integrally formed on the connection base, the first restriction structure comprises a pushing end, and the pushing end pushes the first elastic element.
	Guzzini discloses the first restriction structure is integrally formed on the connection base (Fig. 3: the inner surfaces of the ring nut 14), the first restriction structure comprises a pushing end, and the pushing end pushes the first elastic element (Fig. 3 below).
[AltContent: arrow][AltContent: textbox (Pushing end)]
    PNG
    media_image2.png
    521
    342
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the pushing end as taught in Guzzini to the antenna connector as taught by Chan for the purpose of restricting the movement of the elastic element.
Regarding claim 6, Chan does not disclose the bendable antenna further comprising a waterproof ring, wherein the waterproof ring is disposed between the connection base and the first pivot base.
	Guzzini discloses the antenna further comprising a waterproof ring, wherein the waterproof ring is disposed between the connection base and the first pivot base (Fig. 3: ring gasket 16 is disposed between the ring nut 14 and the connector 12).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the waterproof ring as taught in Guzzini to the antenna connector as taught in Chan for the purpose of preventing water from entering the connector.
Regarding claim 8, Chan further discloses the bendable antenna further comprising a fastener, wherein the fastener affixes the connection base to the first pivot base (Fig. 2, para [0026], line 2-6: projection 39 engaging into grooves 26 to connect end 31 to connector 20).
Regarding claim 9, Chan further discloses the fastener comprises a bolt, a latch or a hot melt post (Fig. 2, para [0026], line 2-6: projection 39 engaging into grooves 26 to connect end 31 to connector 20).
Regarding claim 11, Chan further discloses the first recess comprises a first open end and a second open end, the first open end faces the connection base, the second open end faces the second pivot base, the first open end has a first end diameter, the second open end has a second end diameter, the first end diameter is greater than the second end diameter (Fig. 2-3: the end of the first opening 24 facing the connection base 31, the end of the second opening 23 facing the second pivot 11, the diameter of the opening 24 is greater than the diameter of the opening 23).
Chan does not disclose the first elastic element is cone-shaped, and the first elastic element is embedded into the first recess.
Guzzini discloses the first elastic element is embedded into the first recess (Fig. 3-4: the rubber sealing element 15, 15’ is disposed inside the cavity of the connector housing 12,12’).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the first elastic element in the recess as taught in Guzzini into the connector as taught in Chan for the purpose of preventing water getting into the connector (Guzzini, page 2, para 3).
Chan and Guzzini do not disclose the first elastic element is cone-shaped.
Collins discloses the first elastic element is cone-shaped (Fig. 1 below, col. 4, line 5-9: resilient grommet 13 having a conical outer surface).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cone-shaped grommet as taught in Collins to the antenna connector as taught by Chan and Guzzini for the purpose of improving the watertight seal when the forces on the surfaces is radially inward (Collins, col. 2, line 59-62).
Regarding claim 12, Chan does not disclose the first restriction structure is integrally formed on the connection base, the first restriction structure comprises a pushing end, and the pushing end pushes the first elastic element.
	Guzzini discloses the first restriction structure is integrally formed on the connection base (Fig. 3: the inner surfaces of the ring nut 14), the first restriction structure comprises a pushing end, and the pushing end pushes the first elastic element (Fig. 3 above).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the pushing end as taught in Guzzini to the antenna connector as taught by Chan for the purpose of restricting the movement of the elastic element.
Regarding claim 15, Chan does not disclose the waterproof ring is disposed between the connection base and the first pivot base.
	Guzzini discloses the antenna further comprising a waterproof ring, wherein the waterproof ring is disposed between the connection base and the first pivot base (Fig. 3: ring gasket 16 is disposed between the ring nut 14 and the connector 12).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the waterproof ring as taught in Guzzini to the antenna connector as taught in Chan for the purpose of preventing water from entering the connector.
Regarding claim 16, Chan further discloses the wireless transmission device further comprising a fastener, wherein the fastener affixes the connection base to the first pivot base (Fig. 2, para [0026], line 2-6: projection 39 engaging into grooves 26 to connect end 31 to connector 20)
Regarding claim 17, Chan further discloses the fastener comprises a bolt, a latch or a hot melt post (Fig. 2, para [0026], line 2-6: projection 39 engaging into grooves 26 to connect end 31 to connector 20).

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, Guzzini and Collins as applied to claim 3 and claim 12 above and further in view of Li et al, CN Pub. No. 109755814A (hereinafter Li).
Regarding claim 4, Chan further discloses the first pivot base comprises a pivot base body (Fig. 2: connector 20).
Chan, Guzzini and Collins do not disclose the first pivot base comprises a hook, a fixed end of the hook is affixed to the pivot base body, the first restriction structure comprises an abutting end, a wedging end of the hook is wedged into the abutting end of the first restriction structure, and the abutting end is opposite the pushing end.
Li discloses the first pivot base comprises a hook (Fig. 3, page 2, para 7, line 1-2: socket body 6 has claw 51), a fixed end of the hook is affixed to the pivot base body (Fig. 3: elastic claw 5 is connected to the body of socket main body 6), the first restriction structure comprises an abutting end (Fig. 3 below: the restriction structure (colored in aqua blue) has dovetail groove 11), a wedging end of the hook is wedged into the abutting end of the first restriction structure (Fig. 2: claw 51 locked into the groove 11), and the abutting end is opposite the pushing end (Fig. 3 below: the groove 11 is opposite to the surface (colored in green)).
[AltContent: textbox (Fig. 3)]
    PNG
    media_image6.png
    171
    316
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the hook as taught in Li to the antenna connector as taught in Chan, Guzzini and Collins to secure the connection between two connectors.
Regarding claim 5, Chan disclose the pivot base body comprises a pivot section and a cup-shaped section, the cup-shaped section is connected to the pivot section (Fig. 2: the connector 20 comprises the end 22 and end 25, end 25 is cup shaped), the pivot section pivots on the second pivot base (Fig. 1: end 22 of connector 20 pivots on connector 11), the first recess is formed on the cup-shaped section (Fig. 3: the hole 24 and 23 are formed inside of cup-shaped section 25).
Chan, Guzzini and Collins do not disclose the fixed end of the hook is affixed to the cup-shaped section.
	Li discloses the fixed end of the hook is affixed to the cup-shaped section (Fig. 3: elastic claw 5 is connected to the body of socket main body 6).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the hook as taught in Li to the antenna connector as taught in Chan, Guzzini and Collins to secure the connection between two connectors.
Regarding claim 13, Chan further discloses the first pivot base comprises a pivot base body (Fig. 2: connector 20).
Chan, Guzzini and Collins do not disclose the first pivot base comprises a hook, a fixed end of the hook is affixed to the pivot base body, the first restriction structure comprises an abutting end, a wedging end of the hook 4 is wedged into the abutting end of the first restriction structure, and the abutting end is opposite the pushing end.
Li discloses the first pivot base comprises a hook (Fig. 3, page 2, Para 7, line 1-2: socket body 6 has claw 51), a fixed end of the hook is affixed to the pivot base body (Fig. 3: elastic claw 5 is connected to the body of socket main body 6), the first restriction structure comprises an abutting end (Fig. 3 above: the restriction structure (colored in aqua blue) has dovetail groove 11), a wedging end of the hook is wedged into the abutting end of the first restriction structure (Fig. 2: claw 51 locked into the groove 11), and the abutting end is opposite the pushing end (Fig. 3 above: the groove 11 is opposite to the surface (colored in green)).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the hook as taught in Li to the antenna connector as taught in Chan, Guzzini and Collins to secure the connection between two connectors.
Regarding claim 14, Chan disclose the pivot base body comprises a pivot section and a cup-shaped section, the cup-shaped section is connected to the pivot section (Fig. 2: the connector 20 comprises the end 22 and end 25, end 25 is cup shaped), the pivot section pivots on the second pivot base (Fig. 1: end 22 of connector 20 pivots on connector 11), the first recess is formed on the cup-shaped section (Fig. 3: the hole 24 and 23 are formed inside of cup-shaped section 25)
Chan, Guzzini and Collins do not disclose the fixed end of the hook is affixed to the cup-shaped section.
	Li discloses the fixed end of the hook is affixed to the cup-shaped section (Fig. 3: elastic claw 5 is connected to the body of socket main body 6).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the hook as taught in Li to the antenna connector as taught in Chan, Guzzini and Collins to secure the connection between two connectors.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, Guzzini and Collins as applied to claim 6 above and further in view of Kline et al, US Patent No. 6,219,007B1 (hereinafter Kline).
Regarding claim 7, Chan further discloses the connection base comprises a connection base joint surface (Fig. 2 below: the surface on connector 31 colored in aqua blue), the first pivot base comprises a pivot base joint surface (Fig. 2 below: end 25 of connector 20), the pivot base joint surface is adapted to connect the connection base joint surface (fig. 4 below: they are connected at the aqua blue line).
[AltContent: ]
    PNG
    media_image7.png
    422
    658
    media_image7.png
    Greyscale

[AltContent: connector]
    PNG
    media_image8.png
    576
    887
    media_image8.png
    Greyscale

Chan, Guzzini and Collins do not disclose the pivot base joint surface has an annular groove, and the waterproof ring is disposed in the annular groove.
	Kline discloses the pivot base joint surface has an annular groove, and the waterproof ring is disposed in the annular groove (Fig. 2 below, col. 3, line 60-63: panel surface 24 having a groove 23 and O-ring seal 22 registers in groove 23).
                                 
    PNG
    media_image9.png
    404
    320
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to dispose the waterproof ring in the annular groove as taught in Klein to the antenna as taught in Chan, Guzzini and Collins for the purpose of filling the gap between the two connecting surfaces.

Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants in the amendment filed 06/11/2022, as well as, claim amendments made therein, and, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 18, patentability exists, at least in part, with the claimed features “a second elastic element, wherein the second elastic element is telescoped on the cable, the second pivot base comprises a second recess, the second elastic element is disposed in the second recess, the connector comprises a second restriction structure, and the second restriction structure pushes the second elastic element to restrict the second elastic element in the second recess.”.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845